Title: From George Washington to Major General Philip Schuyler, 25 February 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir
Cambridge Feby 25th 1776.

Notwithstanding I have adopted every Measure which my Judgment directed for procuring arms in these Governments for the army under my Command, as well by applications to the several assemblies and Conventions as by sending officers to the several Towns to purchase, I am under the disagreeable and melancholly Necessity of informing you, that there is at this important Crisis a very great Deficiency, and that there is now a considerable Number of Men at these Encampments without any in their Hands, nor do I know that there is any prospect or probability of providing them. Can you my Dear Sir assist me with any from your parts? If you procure or purchase any in the Towns fit for Use, I beg that you will do it and have them forwarded with—all possible Expedition to me. I will pay for them immediately on Delivery and the Charges of bringing them—I am told that a Major Duncan at Schenectady has about 300 King’s arms; these or such of them as are good and serviceable

will be of great Use and I doubt not may be readily procured—If they can I request that they may and be forwarded with any others that you may get with the price—I would not be thus pressing and thus importunate were it not for my Situation which is truly alarming and distressing: To be within Musket Shot of a formidable army well provided of every Necessary without having the Means on my part of maintaining even a defensive War—Relying that every Thing in your power will be done to serve me, I shall only add that I am Dr Sir with great Regard Your Aff. hble Servt

Go. Washington

